 Case 1:20-cv-00259-RGA Document 11 Filed 06/16/20 Page 1 of 2 PageID #: 46




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

DISPLAY TECHNOLOGIES, LLC,            §
                                      §
 Plaintiff,                           §                      Case No: 1:20-cv-00259-RGA
                                      §
vs.                                   §                      PATENT CASE
                                      §
FCA US, LLC                           §
                                      §
Defendant.                            §
_____________________________________ §

                         STIPULATION AND ORDER OF DISMISSAL

       Plaintiff Display Technologies, LLC and Defendant FCA US, LLC, by their respective

undersigned counsel, hereby STIPULATE and AGREE as follows:

       1.      All claims asserted in this Action are dismissed with prejudice under Fed. R. Civ.

P. 41(a)(1)(A)(ii);

       2.      Each party shall bear its own costs and attorneys’ fees with respect to the matters

dismissed hereby;

       5.      This Stipulation and Order shall finally resolve the Action between the parties.

Dated: June 15, 2020                                 Respectfully Submitted,

 CHONG LAW FIRM, P.A.                                  POTTER ANDERSON & CORROON, LLP

 /s/Jimmy Chong___________________                     /s/Phillip A. Rovner
 JIMMY CHONG, ESQ.                                     Philip A. Rovner
 CHONG LAW FIRM                                        Potter Anderson & Corroon, LLP
 2961 Centerville Rd.                                  1313 N. Market St., Hercules Plaza, 6th Flr.
 Ste 350                                               P.O. Box 951
 Wilmington, DE 19808                                  Wilmington, DE 19899-0951
 (302)999-9480                                         (302) 984-6000
 chong@chonglawfirm.com                                Email: provner@potteranderson.com

 Counsel for Plaintiff                                 Counsel for Defendant




                                               –1–
 Case 1:20-cv-00259-RGA Document 11 Filed 06/16/20 Page 2 of 2 PageID #: 47




SO ORDERED:
This _____       June
      16 day of _________, 2020.
                                   /s/ Richard G. Andrews
                                   HON. RICHARD G. ANDREWS
                                   UNITED STATES DISTRICT JUDGE




                                    –2–
